COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-13-00184-CV
 IN RE: REGINALD A. NOBLE,
                                                '        AN ORIGINAL PROCEEDING
                              Relator.
                                                '                IN MANDAMUS
                                                '

                                                '

                                 MEMORANDUM OPINION

       Relator, Reginald A. Noble, a Texas prison inmate, has filed a petition for writ of

mandamus against Robert H. Rogers, who is not a district or county judge in this Court’s district.

A court of appeals has jurisdiction to issue a writ of mandamus against certain judges within our

geographic district. TEX.GOV’T CODE ANN. § 22.221(b)(West 2004). It also has authority to

issue a writ of mandamus if it is necessary to enforce the court of appeals’ jurisdiction. Id. §

22.221(a). Relator does not have any appeals pending before this Court. We do not have

jurisdiction to grant mandamus relief against Rogers. Accordingly, we deny the petition for writ

of mandamus.


July 24, 2013
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.